LAWSON, Justice.
Willie J. Lassiter has filed here his petition for writ of certiorari to the Court of Appeals to review and revise the judgment and decision of that court in the case of Lassiter v. State, 83 So.2d 365.
This court, according to the rule adopted upon the creation of the Court of Appeals and followed since, will not undertake to review questions not decided by that court. Ex parte Stephenson, 252 Ala. 316, 40 So.2d 716; White v. State, 249 Ala. 158, 30 So.2d 468. And we look alone to the opinion of the Court of Appeals for the facts of the case. Barnes v. State, 244 Ala. 597, 14 So.2d 246.
We understand from its opinion that the Court of Appeals held only that the trial court did not err in refusing the general *619affirmative charge requested by the defendant and did not err in overruling those grounds of the motion for a new trial based on newly discovered evidence or those grounds of said motion taking the point that the verdict was contrary to the weight of the evidence.
The Court of Appeals found as a fact that the evidence in the case presented questions for jury decision and that the evidence was sufficient to sustain the verdict of the jury. Such findings of fact are not reviewable on certiorari. Littlefield v. State, 258 Ala. 532, 63 So.2d 573.
We are in accord with the conclusion reached by the Court of Appeals in regard to the grounds of the motion for new trial relating to alleged newly discovered evidence.
Certiorari is denied and the petition dismissed.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.